          Case 1:17-cv-09205-RA Document 42 Filed 07/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                           USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 PERRY LOPEZ                                                           DOC#:
                                                                       DATE FILED: 7/20/2020
                                Plaintiff,

                        v.
                                                                No. 17-CV-9205 (RA)
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, JENNIFER ADE, Principal                                    ORDER
 P.S. 46, AND NITZA BELLAMY, Asst.
 Principal P.S. 46

                                Defendants.

RONNIE ABRAMS, United States District Judge:

       On August 19, 2019, Plaintiff Perry Lopez, proceeding pro se, filed his Amended

Complaint, Dkt. 25, and on November 4, 2019, Defendants moved to dismiss, Dkt. 28. On January

2, 2020, Plaintiff filed his opposition, attaching excerpts of various emails that Plaintiff sent or

received while employed at P.S. 46. Dkt. 38. Defendants replied in support of their motion on

January 30, 2020. Dkt. 41. In their reply brief, Defendants reference certain emails with even-

numbered page numbers. See, e.g., Dkt. 41 at 5 (citing emails at A010 and A026-A028, among

others). Plaintiff’s opposition filed on the docket, however, appears to only include the odd-

numbered pages. See Dkt. 38 at 12-26. No later than 5:00 p.m. on Wednesday, July 22, 2020,

Defendants shall file a letter confirming that their citations to the emails are accurate, and if so,

they shall also file all of the emails, including the even-numbered pages, on the docket.

       Defendants shall provide a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:    July 20, 2020
           New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge
